IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Case ID No. 9511007022

)
)
)
) Cr. A. Nos. IN95-11-1323R3 - 1325R3,

IN95-12-0684R3 - 0686R3.

MICHAEL R. MANLEY,
Defendant.

STATE OF DELAWARE,

Cr. A. Nos. IN95-11-1047R2 - 1049R2,
IN95-12-0687R2 - 0689R2.

DAVID STEVENSON,

)
)
)
)
§
) Case ID No. 9511006992
)
)
)
)
)
Defendant. )

Submitted: January 26, 2018
Decided: February 28, 2018

ORDER DENYING MOTIONS TO VACATE DEATH SENTENCE AND
RESENTENCE PURSUANT TO 11 DEL. C. § 4205

This 28th day of February, 2018, upon consideration of the Defendant Michael
R. Manley (“Manley”) and the Defendant David Stevenson’s (“Stevenson”) Motions
to Vacate Death Sentence and Resentence Pursuant to ll Del. C. § 4205 (D.I. 469,
D.I. 394); the State’s Responses thereto (D.I. 470, D.I. 395); and the record in these

matters, it appears to the Court that:

(l) Manley and Stevenson were convicted of Murder in the First Degree at
a joint trial on Novernber 13, 1996,l and sentenced to death by this Court on January
10, 1997.2 Both sentences were affirmed by the Delaware Supreme Court on direct
appeal.3 Although the Supreme Court later reversed the sentences,4 a second penalty
hearing again established beyond a reasonable doubt the existence of three statutory
aggravators in Manley’s case and three in Stevenson’s.5 This Court again sentenced
each defendant to death; each sentence was later affirmed by the Delaware Supreme
Court.6 More recently, in 2017, the Delaware Supreme Court followed its decision
in Rauf v. State7 and ruled that Manley and Stevenson’s death sentences must be

vacated and the two defendants resentenced to life without parole.8

 

l State v. Manley, 1997 WL 27094, at *5 (Del. Super. Ct. Jan. 10, 1997).

2 Id.at*ls.

3 Manley v. State, 709 A.2d 643 (Del. 1998); Stevenson v, Sl'ate, 709 A.2d 619, 622 (Del.

4 Slevenson v. State, 782 A.2d 249, 261 (Del. 2001).
5 Manley v. State, 918 A.2d 321, 324 (Del. 2007).

6 Id.

7 145 A.3d 430 (Del. 2016).

8 Manley v. State, 2017 WL 4772572, at *1 (Del. Oct. 20, 2017); Stevenson v. State, 2017
WL 6330741, at *1 (Del. Nov. 2, 2017).

(2) Manley and Stevenson now ask this Court to vacate their death
sentences but-notwithstanding the Supreme Court’s mandate, which neither
defendant sought reargument or other review of_to resentence them under
Delaware’s Class A Felony penalty provisions.9 Manley contends: (a) that this
Court is not obligated by Rauf to impose a mandatory sentence of life without parole;
and (b) that such a mandatory sentence of life without parole would violate his rights
under the Fifth, SiXth, Eighth, and Fourteenth Amendments to the United States
Constitution. Stevenson just adopts Manley’s arguments.10

(3) In Rauf which invalidated certain portions of Delaware’s death penalty
statute (11 Del. C. § 4209), the Supreme Court held that those procedural provisions
of the statute that didn’t comply with the federal Constitution could not be severed
“[b]ecause the respective roles of the judge and jury are so complicated under
§ 4209” that the Court was “unable to discern a method by which to parse the statute
so as to preserve it.”ll But Rauf did not speak to the severability of the substantive

life-without-parole penalty provisions of § 4209.12 And later decisions, including

 

9 DEL. CODE ANN. tit. 11, § 4205(b)(1) (1995) (“The term of incarceration which the court
may impose for a felony is fixed as follows . . . For a class A felony not less than 15 years up to
life imprisonment to be served at Level V . . .”).

'0 Stevenson’s Mot. at 1111 l, 4.

" Rau[ 145 A.3d at 434.

'2 Norcross v. Siaze, 2018 WL 266826, at *1 n.3 (Dei. Jan. 2, 2018).

_3_

the Supreme Court’s in Powell v. State'3 and this Court’s in State v. chm,'4 upheld
the mandatory sentence of life without parole in Rauf s wake.

(4) If there was any doubt about the viability of those substantive
sentencing provisions before, the Supreme Court has recently put that doubt fully to
rest: Rauf simply did not strike down the entirety of § 4209.'5

(5) In Zebroskl` v. State_the case of a defendant formerly sentenced to
death who challenged his resentencing to mandatory life without parole under the
very same statutory language at issue here_the Supreme Court ruled that Rauf s
severability question was “only . . . whether it was possible to sever the
constitutionally-infirm parts of the capital punishment scheme from the
»16

constitutionally-sound ones in a way that would preserve the death penalty.

Zebroski made clear that “the statute’s life-without-parole alternative is the correct

 

13 Powell v. State, 153 A.3d 69, 70_71 (Del. 2016) (“Powell’s death sentence must be vacated
and he must be sentenced to ‘imprisonment for the remainder of his natural life without benefit of
probation or parole or any other reduction.”’ (quoting DEL. CODE ANN. tit. 11, § 4209(d)(2)
(2009))).

'4 State v. Swan, _ A.3d _, _, 2017 WL 7736122, at *3. (Del. Super. Ct. Feb. 10, 2017)
(“There is no reason why the court cannot give effect to the portions of section 4209 which require
imposition of a sentence of life without parole in murder first degree cases if the death penalty is
not imposed.”).

15 Cooke v. State, 2018 WL 1020106, at *1 (Del. Feb. 21, 2018); Zebroski v. State, _ A.3d
__, _, 2018 WL 559678, at *l (D€l. Jan. 25, 2018).

'6 Zebroski v. State, 2018 WL 559678, at *3; id. at *3, n.13 (Rauf addressed only the

sentencing procedures prescribed by § 4209, not whether the procedural scheme could be severed
from the alternative punishment provisions prescribing life without parole).

_4_

sentence to impose on a defendant whose death sentence is vacated.”17 And so, the
Court must and shall impose upon both Manley and Stevenson the alternative life-
without-parole sentence required by 11 Del. C. § 4209,18

(6) Manley and Stevenson next posit that a mandatory life-without-parole
sentence violates their rights under the Eighth and Fourteenth Amendments. This
supposed constitutional fault they divine from a suggestion that “Delaware would
be an outlier among all other states if it imposed a mandatory sentence of life without
parole for the broadly defined offense of intentional killing.”19 The Zebroski court
considered and rejected this very argument, as well.20 Like Craig Zebroski’s,
Michael Manley’s and David Stevenson’s first-degree murder sentences are not
based “upon a mere finding that [their] killing was intentional.”21 No, Manley’s jury

found, unanimously and beyond a reasonable doubt, the existence of three statutory

 

17 Ia'.at*l.

18 DEL. CODE ANN. tit. 11, § 4209(a) (1995) (“Any person who is convicted of first-degree
murder shall be punished by death or by imprisonment for the remainder of the person’s natural
life without benefit of probation or parole or any other reduction”) (emphasis added); id. at
§ 4209(d)(2) (“Otherwise, the Court shall impose a sentence of imprisonment for the remainder of
the defendant’s natural life without benefit of probation or parole or any other reduction.”).

19 Manley’s Mot. at 11 11.

20 Zebroski, 2018 WL 559678, at *6. Like our high Court in Zebroski, this Court too finds
that even if Manley and Stevenson’s “outlier” and “breadth of acts” arguments were true_which
this Court also expresses no opinion on_Manley and Stevenson, like Zebroski, are the wrong first
degree murderers to raise that challenge.

2‘ Id.

aggravating circumstances: first, that Manley killed Kristopher Heath to prevent Mr.
Heath’s appearance as a witness in a criminal case; second, that Manley murdered
Mr. Heath as Stevenson’s agent; and third, that Mr. Heath’s murder was
premeditated and the result of substantial planning.22 While Stevenson’s jury also
found the existence of three statutory aggravating circumstances: first, that
Stevenson killed Kristopher Heath to prevent Mr. Heath’s appearance as a witness
in a criminal case; second, that Stevenson directed Manley to kill Mr. Heath; and
third, that Mr. Heath’s murder was premeditated and the result of substantial
planning.23 Manley and Stevenson themselves recognize that “the non-death
penalty states that include provisions for a mandatory sentence of life without parole
do so only for a narrow set of first degree murders,” including, in several states,
those committed “with some . . . enumerated aggravating circumstance.”24 Both
Manley and Stevenson were convicted with such attendant aggravating factors.

(7) The real question posed by the defendants, therefore, is not whether the
imposition of a mandatory life-without-parole sentence for an intentional killing

violates the Eighth Amendment;25 but instead whether the imposition of a mandatory

 

22 Manley, 918 A.Zd at 329.
23 Id. at 328-29.
24 Manley’s Mot. at 1[ 8.

25 Even if this were the right question to be answered here, it’s well-settled that “[t]he Eighth
Amendment is not violated every time a State reaches a conclusion different from a majority of its

_6_

life-without-parole sentence for an intentional killing attended by numerous
statutory aggravating factors violates the Eighth Amendment. Our Supreme Court,
in Zebroski, found that Delaware is not “an outlier for imposing [a] sentence of life
without parole under these circumstances.”26 And the circumstances supporting
Manley’s and Stevenson’s sentences are surely no less compelling than Zebroski’s.
(8) Finally, Manley argues that imposing the mandatory life sentence
would violate his right to effective assistance of counsel under the Sixth and
Fourteenth Amendments, because “at the time of his trial, had [he] been on notice
that a sentence of life without parole would be the only . . . sentence upon conviction
of first-degree murder, trial preparation and strategy surely would have been
different.”27 Addressing this same argument in Zebroski, our Supreme Court
explained:
Under [this] line of reasoning, all defendants convicted
under a capital punishment regime that is later declared
unconstitutional would be entitled to have their
convictions vacated because their trial lawyers may have
employed different strategies had the possibility of death
not loomed over their cases. That has never been true in

Delaware on any past occasions when the State’s capital
punishment scheme has been struck down[.]28

 

sisters over how to best administer its criminal laws.” C00ke, 2018 WL 1020106, at *l (internal
citations and quotations omitted).

26 ZebFOS/Ci, 2018 WL 559678, at *6.
27 Def.’s Mot. at 11 12.

28 Zebroski, 2018 WL 559678, at *6.

And Manley and Stevenson, like Zebroski (Swan, and others), cite no authority for
this notion that due process somehow requires vacatur of their death sentences and
the possibility of imposition of something less than life without parole.29

(9) Accordingly, Manley’s request that his death sentence be vacated and
that he be resentenced under 11 Del. C. § 4205 must be DENIED. Manley will be
scheduled for resentencing in accord with the Supreme Court’s order of October 20,
201730 and 11 Del. C. § 4209(a) and (d)(2).

(10) Stevenson’s request that his death sentence be vacated and that he be
resentenced under 11 Del. C. § 4205 must also be DENIED. Stevenson will be
scheduled for resentencing in accord with the Supreme Court’s order of Novernber

2, 20173' and 11 Del. C. § 4209(a) and (d)(2).

SO ORDERED this 2811‘ day o_f`_ February, 2018.

/2)2,,,5

Paul R. Wallace, Judge

 

29 Id.; Swan, 2017 WL 7736122, at * 4; Cooke, 2018 WL 1020106, ar *1. See also Manley’S
Mot. at 11 12 (setting forth a bare one-paragraph due process claim with zero citations to any
authority).

30 Manley, 2017 WL 4772572, at *1 (“Manley’s death sentence must be vacated and he must
be sentenced to imprisonment for the remainder of his natural life without benefit of probation,
parole, or any other reduction.”).

31 Stevenson, 2017 WL 6330741, at *1 (“Stevenson’s death sentence must be vacated and he
must be sentenced to imprisonment for the remainder of his natural life without benefit of
probation, parole, or any other reduction.”).

Original to Prothonotary

CCZ

Elizabeth R. McFarlan, Deputy Attorney General
Maria T. Knoll, Deputy Attorney General
Christopher S. Koyste, Esquire

Beth Ann Muhlhauser, Esquire

Anne Saunders, Esquire

Herbert W. Mondros, Esquire

Shawn Nolan, Esquire

Claudia Van Wyk, Esquire